Title: Eliza and John H. J. Browere to James Madison, December 1827
From: Browere, Eliza,Browere, John H. J.
To: Madison, James


                        
                            
                                Dear & respected Sir
                            
                            
                                
                                    92 Nassau Street. N.Y.
                                
                                [1827?]
                            
                        
                        
                        With the exception of myself my family are all well, and trust in God that you and yours enjoy the blessings
                            of health & Peace. If spared I shall, revisit Virga. during the course of next month and shall be delighted once
                            more to pay my respects to the First family of men—Be pleased to tender to Mrs. Madison & Mrs. Willis &
                            family the sincere respects of Yours in friendship 
                            
                        
                        
                            
                                John H. J. Browere
                            
                        Eliza C. M. Browere—
                    